Citation Nr: 1601200	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-18 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and chronic pneumonia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for a bilateral thigh disability.

5.  Entitlement to service connection for an eye disability, to include cataracts.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to February 1976.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference and with the assistance of an interpreter.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no credible evidence of an in-service event, disease, or injury that is related to the Veteran's current lung disabilities.

2.  There is no evidence of a current disability of the wrists.

3.  There is no evidence of a current disability of the thighs.


4.  There is no evidence of an event, disease, or injury occurring in service that is related to the Veteran's current eye disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability, to include COPD and chronic pneumonia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); M21- 1MR, Part IV.ii.2.C.

2.  The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral thigh disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for an eye disability, to include cataracts, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2014.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice was adequate, except in that it failed to include information regarding assignment of disability ratings and effective dates.  As the RO denied service connection for the Veteran's claimed disabilities and the Board here denies his appeal, the error as to that notice is harmless error because no disability rating or effective date will be assigned.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  With respect to the Veteran's claims for a lung disability and an eye disability, the Board finds that there was no event, injury, or disease related to these disabilities that occurred in service, as explained below.  With respect to his claims for disabilities of the wrists and thighs, the Board finds no evidence of a current disability or symptoms thereof, as explained below.  VA thus has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). The Veterans Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




Lung Disability

The Veteran claims service connection for COPD and for pneumonia.  Specifically, in his May 2014 claim, he stated that both disabilities manifested in October 2013.  In a July 2014 statement and at his December 2015 hearing, the Veteran further explained that he believed that these disabilities were the result of exposure to asbestos in service.

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21- 1MR, Part IV.ii.2.C. 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze claims of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court held that the provisions in former ¶ 7.68 (predecessor to ¶ 7.21) of VBA Manual M21-1 MR, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPREC. Op. No. 04-00.

The VA Adjudication Procedure Manual provides that inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21- 1MR, Part IV.ii.2.C.(b).


Specific effects of exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis, gastrointestinal cancer that develops in 10 percent of persons with asbestosis, urogenital cancer that develops in 10 percent of persons with asbestosis, and mesothelioma that develops in 17 percent of persons with asbestosis.  All persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Disease-causing exposure to asbestos may be brief, and/or indirect.  Id. at subsection (c).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Service treatment records do not reflect any diagnosis of or treatment for any chronic lung condition.  The Veteran experienced some acute bouts of cold and flu-like symptoms, but all apparently resolved.  The Veteran underwent an induction examination in September 1955.  Further periodic examinations occurred in June 1957, August 1961, November 1961, June 1966, October 1967, September 1968, September 1971, June 1973, and upon separation in November 1975.  At no time was any lung disability noted as an abnormality.

Private treatment records include an October 2013 record indicating that the Veteran had been diagnosed with pneumonia and COPD.

The Board finds that there is no credible evidence of an event, disease, or injury occurring in service that is related to the Veteran's current lung disabilities.  The Veteran has not described how or where he was exposed to asbestos, and there is no evidence in his military records indicating exposure to asbestos.  Furthermore, neither of the disabilities with which the Veteran has been diagnosed have a relationship with exposure to asbestos recognized by VA.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of disorders such as COPD and chronic pneumonia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  For these reasons, the Board finds that there is no credible evidence of an event, disease, or injury occurring in service that is related to the Veteran's current lung disabilities, and service connection must therefore be denied.

Bilateral Wrist Disability

The Veteran claims service connection for a bilateral wrist disability.  Specifically, in his May 2014 claim, he stated that his wrist problem manifested while in service in August 1956.

Service treatment records show that the Veteran suffered an injury to his right wrist in August 1956.  Records show that initial x-rays "reportedly" revealed a chip fracture in the right wrist and the Veteran was given a short arm cast.  Follow-up x-rays taken in September 1956 after removal of the cast failed to show the residuals of a fracture, leading his physician to interpret the original x-ray as sesamoid inflammation and a sprain of the right wrist.  A follow-up later in September noted an uneventful recovery with full range of motion.  Subsequently, the Veteran underwent periodic examinations that occurred in June 1957, August 1961, November 1961, June 1966, October 1967, September 1968, September 1971, June 1973, and upon separation in November 1975.  At no time was any wrist disability noted as an abnormality.  In a January 1968 report of medical history, the Veteran stated that he was in good health and denied having ever experienced any bone, joint, or other deformity.

The Board finds no evidence of a current wrist disability.  The Veteran has cited to his evidence of an in-service injury to his right wrist, but he has not provided any evidence of a current disability, even by his own statements.  He has described neither a specific condition nor generalized symptoms like pain.  The Board is not clear whether the Veteran fully comprehends that service connection is not available for a past injury with no current manifestations.  In any event, the Board finds no evidence at all in the record that the Veteran suffers a current wrist disability, and service connection must therefore be denied.  Brammer, 3 Vet. App. at 225.

Bilateral Thigh Disability

The Veteran claims service connection for a bilateral wrist disability.  Specifically, in his May 2014 claim, he stated that his thigh problem manifested while in service in October 1970.

Service treatment records reflect that in October 1970 the Veteran was treated for contusions and abrasions of the left thigh after a hatch fell on it.  X-rays showed no fractures.  Subsequently, the Veteran underwent periodic examinations that occurred in September 1971, June 1973, and upon separation in November 1975.  At no time was any thigh disability noted as an abnormality.  In a January 1968 report of medical history, the Veteran stated that he was in good health and denied having ever experienced any bone, joint, or other deformity.

The Board finds no evidence of a current thigh disability.  The Veteran has cited to his evidence of an in-service injury to his left thigh, but he has not provided any evidence of a current disability, even by his own statements.  He has described neither a specific condition nor generalized symptoms like pain.  The Board is not clear whether the Veteran fully comprehends that service connection is not available for a past injury with no current manifestations.  In any event, the Board finds no evidence at all in the record that the Veteran suffers a current thigh disability, and service connection must therefore be denied.  Brammer, Supra.

Eye Disability

The Veteran claims service connection for a disability of the eyes.  Specifically, in his May 2014 claim, he stated that his wrist problem manifested while in service in June 1973.

The Board notes that refractive error of the eye alone is not a disability for VA compensation purposes.  See 38 C.F.R. § 4.9.

Service treatment records reflect that in November 1967, the Veteran was referred for a vision test after having refractive error noted at his October 1967 reenlistment examination.  Subsequently, the Veteran underwent periodic examinations that occurred in September 1968, September 1971, June 1973, and upon separation in November 1975.  A visual acuity defect was noted at the November 1975 separation examination.  At no time was any other vision disability noted as an abnormality.  In a January 1968 report of medical history, the Veteran stated that he was in good health and denied having ever experienced any eye trouble beyond wearing corrective lenses.

At his December 2015 hearing, the Veteran reported that he currently suffers from cataracts, and that he has these cataracts because of aging.

The Board finds that there is no evidence of an event, disease, or injury occurring in service that is related to the Veteran's current cataracts.  The only in-service event cited by the Veteran or found by the Board in his records is a diagnosis of refractive error of the eye, which is not a compensable disability.  Even if there was evidence in the record that the Veteran's cataracts were caused by his refractive error arising in service, that would be insufficient to establish service connection because refractive error is not considered an injury under 38 C.F.R. § 4.9.  In any event, the Veteran stated at his December 2015 hearing that his cataracts are the natural result of aging.  For these reasons, the Board finds that there is no evidence of an event, disease, or injury occurring in service that is related to the Veteran's current cataracts, and service connection must therefore be denied. 


ORDER

Service connection for a lung disability, to include COPD and chronic pneumonia, is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a bilateral thigh disability is denied.

Service connection for an eye disability, to include cataracts, is denied.


REMAND

The Veteran claims service connection for hypertension.  Specifically, in his May 2014 claim, he stated that his hypertension first manifested while in service in November 1975.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service treatment records do not reflect any diagnosis of hypertension.  The Veteran underwent an induction examination in September 1955.  Further periodic examinations occurred in June 1957, August 1961, November 1961, June 1966, October 1967, September 1968, September 1971, June 1973, and upon separation in November 1975.  At no time was hypertension noted as an abnormality, but the Veteran had high blood pressure readings in June 1966 (138/90), September 1971 (130/95), and at separation in November 1975 (138/90).

Private treatment records include a June 2014 statement from the Veteran's private physician noting that he had been examined and diagnosed with hypertension, essential stage II, controlled.  The Veteran was on maintenance medications.

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).

Here, the Veteran has provided evidence of a current hypertension diagnosis in the June 2014 statement from his private physician.  The high blood pressure readings in his service treatment records indicate that this hypertension may have arisen in service.  The Board finds that a VA examination is necessary to determine if there is a relationship between the Veteran's current hypertension and his high blood pressure readings in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for his hypertension.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current hypertension (to include his prior June 2014 diagnosis if hypertension is not present upon examination) is related to the high blood pressure readings evident in the Veteran's service treatment records, or otherwise related to service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


